United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-50518
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SCOTTY J. NOBLES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:04-CR-265-ALL
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Scotty J. Nobles was sentenced to a 21-month term of

imprisonment and a three-year term of supervised release

following a guilty plea to conspiracy to manufacture counterfeit

federal reserve notes.   After Nobles was released to his term of

supervision, he pleaded guilty to a petition charging that he had

violated the terms of his supervised release by testing positive

for controlled substances on three occasions.   The district court

sentenced him to a 24-month term of imprisonment.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50518
                               -2-

     Nobles argues that his sentence is plainly unreasonable

because the district court ignored Nobles’s willingness to

participate in drug treatment at his own expense, if he were

allowed to continue on supervised release.   Nobles contends that

the circumstances of his case do not warrant the 24-month

statutory maximum sentence imposed by the district court.

     Although the term of imprisonment imposed upon revocation of

Nobles’s supervised release exceeded the sentencing range

indicated by the policy statements in Chapter Seven of the United

States Sentencing Guidelines, it did not exceed the statutory

maximum term of imprisonment that the district court could have

imposed, and was thus within the authority of the district court.

See 18 U.S.C. § 3583(e)(3).   Nobles cannot demonstrate that his

sentence on revocation is error.   See United States v. Hinson,

429 F.3d 114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804

(2006).

     AFFIRMED.